department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n release number info release date se t eo ra t uil date date contact person -------------------- - identification_number telephone number ---------------- ---------- employer_identification_number dear this responds to your letter on behalf of requesting confirmation that a tax exempt nursing facility may operate an assisted living facility for elderly persons and may amend the purposes statement of its articles of incorporation to include operation of such a facility without having to obtain a private_letter_ruling from the internal_revenue_service service affirming that these transactions will not jeopardize the organization’s tax exempt status under sec_501 of the internal_revenue_code code in general a tax exempt_organization may operate an assisted living facility to satisfy the needs of the elderly for housing health care and financial security without violating its tax exempt purposes accordingly an organization may amend its articles of incorporation to allow for operation of such a facility to satisfy the needs of the elderly for housing health care and financial security without jeopardizing tax exempt status and without obtaining a private letter ruli ng from the service regarding such operations and amendment sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 which are organized and operated exclusively for charitable educational etc purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that the term charitable as used in sec_501 of the code includes the relief of the distressed or of the underprivileged congress and the service have recognized the elderly to be in some circumstances a charitable_class as they are highly susceptible to financial distress and other forms of distress related to the special needs that result from their advanced years u s c revrul_72_124 operating a home for the elderly can be a tax exempt charitable purpose if it meets the needs of the elderly for housing health care and financial security and if the cost for the housing is within the financial reach of a significant segment of the elderly persons in the community rev ruls the need for housing criterion will generally be satisfied if a home for the elderly provides residential facilities that are specifically designed to meet some combination of the physical emotional recreational social religious and similar needs of aged persons revrul_72_124 for instance the service has found that an organization met this criterion when it equipped apartment units for elderly residents with grab bars by bathtubs and toilets wide entrance-exit doorways ramps and elevators for wheelchair use windows at eye level for wheelchair-bound residents and an emergency 24-hour alarm system revrul_79_18 the need for health care criterion generally will be met if a home for the elderly either provides some form of health care or maintains some continuing arrangement with other health care facilities or personnel designed to maintain the physical and if necessary mental well-being of its residents revrul_72_124 for instance the service has found that an organization that operated an apartment rental complex for elderly residents met this criterion when it had an employee on duty hours a day who gave temporary aid in emergencies contacted professional help doctor ambulance service etc and ensured that the steps necessary to render aid were carried out revrul_79_18 the need for financial security criterion generally will be met if an organization operating a home for the elderly is committed to an established policy of maintaining in residence any persons who become unable to pay and is operated to provide services at the lowest feasible cost revrul_72_124 first the organization must be committed to an established policy either in writing or in actual practice of maintaining in residence any person who becomes unable to pay the regular rents or other charges the organization should provide for these residents using whatever means are available to it including using the organization’s own reserves governmental welfare assistance or member or public contributions revrul_72_124 second the organization must operate so as to provide its services to the aged at the lowest feasible cost an organization will be considered to operate at the lowest feasible cost even though it includes within its cost the accumulation and maintenance of reserves necessary to ensure the life care of each resident and reserves for physical expansion commensurate with the needs of the community and the existing resources of the organization revrul_72_124 finally to serve tax exempt charitable purposes a home for the elderly must price its housing units to be within the financial reach of a significant segment of the elderly in the community revrul_79_18 we believe this general information will be of assistance to you this letter however is not a ruling and may not be relied on as such if you have any questions please feel free to contact the person whose name and telephone number are listed in the heading of this letter sincerely lawrence brauer acting manager exempt_organizations technical group
